



Exhibit 10.4
FORM



D.R. HORTON, INC.


RESTRICTED STOCK UNIT AGREEMENT


EMPLOYEE
  
[__________ ___, 201__]


D.R. Horton, Inc. (the “Company”), a Delaware corporation, pursuant to the
Amended and Restated 2006 Stock Incentive Plan, as amended and restated
effective as of December 11, 2014 (the “2014 SIP”), hereby grants Employee’s
Name (the “Participant”) a Restricted Stock Unit Award (“Award”) as set forth
below. This Award is subject to the terms and conditions set forth in this
Restricted Stock Unit Award Agreement (the “Agreement”) and in the 2014 SIP (a
copy of which is attached to this Agreement). The Administrator of this Award
under the 2014 SIP is the Board of Directors (the “Administrator”) of the
Company and it shall determine or resolve any conflicts in this Agreement and
the 2014 SIP. Capitalized terms not defined herein are defined in the 2014 SIP.


1.    Terms. Each Restricted Stock Unit represents the right to receive one
Share (as adjusted from time to time pursuant to the 2014 SIP) subject to
fulfillment of the vesting, settlement and other conditions set forth in this
Agreement.


 
Participant:
 
 
 
 
 
 
Number of Restricted Stock Units
 
 
 
(singular "RSU"):
 
 
 
 
 
 
Grant Date:
 
 
 
 
 
 
Vesting Dates:
Subject to the terms of this Agreement, one-fifth of the RSUs will vest on each
anniversary of the Grant Date (each such date, a “Vesting Date”), with the first
such Vesting Date occurring on [date] and the last such Vesting Date occurring
on [date].



If the Company is in a blackout period on the specified Vesting Date, the RSUs
will settle on the first day following the end of the blackout period.


2.    Settlement. Each vested RSU will be settled by the delivery of one Share
(subject to adjustment under the 2014 SIP) to the Participant or, in the event
of the Participant’s death, to the Participant’s estate or heirs, on the
applicable Vesting Date; provided that the Participant has satisfied all
obligations with regard to the Tax-Related Items (as defined below) in
connection with the Award, and that the Participant has completed, signed and
returned any documents and taken any additional action that the Administrator
deems appropriate to enable it to accomplish the delivery of the Shares. No
fractional shares will be issued under this Agreement.


3.    Status of Award. Until the RSUs vest and are converted into Shares and
such Shares are settled to the Participant pursuant to the terms of this
Agreement, the Participant will have no rights as a stockholder of the Company
with respect to the Shares subject to the Award (including, without limitation,
no voting or dividend rights with respect to such Shares). Following the
conversion of the RSUs to Shares and the settlement of such Shares to the
Participant hereunder, the Participant will be recorded as a stockholder of the
Company with respect to such Shares and shall have all voting rights and rights
to dividends and other distributions with respect to such Shares.





--------------------------------------------------------------------------------



4.    Cease to Serve as Employee. If the Participant experiences a Termination
of Employment for any reason, other than a Termination of Employment related to
Participant’s retirement on or after attainment of age 65, disability, death or
Change in Control, the Participant’s unvested RSUs shall immediately cease to
vest and all unvested RSUs and any rights to the underlying Shares shall be
forfeited on the effective date of such Termination of Employment and
surrendered to the Company without payment of any consideration.


5.    Retirement, Disability, Death or Change in Control. In the event of any of
(i) Participant’s retirement (at normal retirement age of 65 years old or later)
from the Company, (ii) Participant’s disability, or (iii) Participant’s death,
or (iv) a Change in Control of the Company, then in each case, all the RSUs
subject to this Award, if the Participant shall have been in continuous status
as an employee since the Grant Date, shall vest in full.


6.    Board Authority. Any question concerning the interpretation of this
Agreement, the 2014 SIP, any adjustments required to be made under the 2014 SIP,
any controversy that may arise under the 2014 SIP or this Agreement shall be
determined by the Company’s Administrator in its sole and absolute discretion.
Such decision shall be final and binding.


7.    Transfer Restrictions. Any sale, transfer, assignment, encumbrance,
pledge, hypothecation, conveyance in trust, gift, transfer by bequest, devise or
descent, or other transfer or disposition of any kind, whether voluntary or by
operation of law, directly or indirectly, of RSUs or Shares subject thereto
prior to the date such Shares are issued to the Participant pursuant to this
Agreement shall be strictly prohibited and void.


8.    Securities Law Compliance. The Company may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales or other subsequent transfers of any Shares issued as a
result of or under this Award, including without limitation (i) restrictions
under an insider trading policy, (ii) restrictions that may be necessary in the
absence of an effective registration statement under the Securities Act of 1933,
as amended, or any other similar applicable law covering the Award and/or the
Shares underlying the Award, and (iii) restrictions as to the use of a specified
brokerage firm or other agent for such resales or other transfers. Any sale of
the Shares must also comply with other applicable laws and regulations governing
the sale of such Shares.


9.    Certain Conditions of the Award. The Participant agrees that he or she
will not acquire Shares pursuant to the Award or transfer, assign, sell or
otherwise deal with such Shares except in compliance with applicable law.
Further, in accepting the Award, the Participant acknowledges that:
 
(a)
The 2014 SIP is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;
 
(b)
The grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of awards, or benefits in
lieu of awards, even if awards have been granted repeatedly in the past. All
decisions with respect to future award grants, if any, will be at the sole
discretion of the Company;
 
(c)
The Award and the Participant’s participation in the 2014 SIP will not be
interpreted to form an employment contract or service contract or relationship
with the Company or any Subsidiary;
 
(d)
The Participant is voluntarily participating in the 2014 SIP; and
 
(e)
The future value of the underlying Shares is unknown and cannot be predicted
with certainty.




-2-

--------------------------------------------------------------------------------



10.    Tax Withholding.
 
(a)
Responsibility for Taxes. Regardless of any action taken by the Company with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related items related to the Participant’s participation in
the 2014 SIP and legally applicable to the Participant (the “Tax-Related
Items”), the Participant acknowledges that the ultimate liability for all
Tax-Related Items is and remains the Participant’s responsibility and may exceed
the amount actually withheld by the Company. The Participant further
acknowledges that the Company (a) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including but not limited to, the grant, vesting or settlement of
the Award, the subsequent sale of Shares acquired pursuant to such settlement,
or the receipt of any dividends, and (b) does not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Award to
reduce or eliminate the Participant’s liability for Tax-Related Items or achieve
any particular tax result. Further, if the Participant has become subject to tax
in more than one jurisdiction between the Grant Date and the date of any
relevant taxable or tax withholding event, as applicable, the Participant
acknowledges that the Company may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.



The Company may refuse to issue, deliver or settle the Shares or the proceeds of
the sale of Shares if the Participant fails to comply with his or her
obligations in connection with the Tax-Related Items.
 
(b)
Withholding in Shares. Subject to applicable law and the Company’s discretion,
the Company may require the Participant to satisfy Tax-Related Items by
deducting from the Shares otherwise deliverable to the Participant in settlement
of the Award a number of whole Shares having a fair market value, as defined in
the 2014 SIP, as of the date on which the Tax-Related Items arise, not in excess
of the amount of such Tax-Related Items.



To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. For tax purposes, the Participant
is deemed to have been issued the full number of Shares subject to the vested
Award, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
Participant’s participation in the 2014 SIP
 
(c)
Permissible Withholding Methods. The Company may satisfy its obligations for
Tax-Related Items by:
 
(i)
withholding from the Participant’s cash compensation or fees paid to the
Participant by the Company; or
 
(ii)
withholding from proceeds of the sale of Shares acquired upon vesting or
settlement of the Award either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Participant’s behalf pursuant to this
authorization); or
 
(iii)
allowing Participant to pay cash in the amount of the Tax-Related Items.; or
 
(iv)
any other method permitted by the Administrator.






-3-

--------------------------------------------------------------------------------



11.    Delivery of Documents and Notices. Any document relating to participation
in the 2014 SIP or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by the Company or a Subsidiary, or upon deposit in
the U.S. Post Office, by registered or certified mail, or with a nationally
recognized overnight courier service, with postage and fees prepaid, addressed
to the other party at the address shown below that party’s signature to this
Agreement or at such other address as such party may designate in writing from
time to time to the other party.


 
(a)
Description of Electronic Delivery. The 2014 SIP documents, which may include
but do not necessarily include: the 2014 SIP, this Agreement, the 2014 SIP
Prospectus, and any reports of the Company provided generally to the Company’s
stockholders, may be delivered to the Participant electronically. Such means of
electronic delivery may include but do not necessarily include the delivery of a
link to a Company intranet or the internet site of a third party involved in
administering the 2014 SIP, the delivery of the document via e-mail or such
other means of electronic delivery specified by the Company.
 
(b)
Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read the “Delivery of Documents and Notices” section of this
Agreement and consents to the electronic delivery of the 2014 SIP documents and
Agreement, as described in this section. The Participant acknowledges that he or
she may receive from the Company a paper copy of any documents delivered
electronically at no cost to the Participant by contacting the Company by
telephone or in writing. The Participant further acknowledges that the
Participant will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails. Similarly, the Participant
understands that the Participant must provide the Company or any designated
third party administrator with a paper copy of any documents if the attempted
electronic delivery of such documents fails. The Participant may revoke his or
her consent to the electronic delivery of documents described in this section or
may change the electronic mail address to which such documents are to be
delivered (if Participant has provided an electronic mail address) at any time
by notifying the Company of such revoked consent or revised e-mail address by
telephone, postal service or electronic mail. Finally, the Participant
understands that he or she is not required to consent to electronic delivery of
documents as described in this section.



12.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


13.    Governing Law; Venue. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of Delaware, without regard to
its conflict of laws rules. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
Award or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of Texas and agree that such litigation
shall be conducted only in the courts of Tarrant County, Texas, or the federal
courts for the United States for the State of Texas, and no other courts, where
this Award is made and/or to be performed.


14.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the 2014 SIP, on
this Award and on any Shares acquired under the 2014 SIP and this Agreement, to
the extent the Company determines it is necessary or advisable in order to
comply with applicable law or facilitate the administration of the 2014 SIP, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing. Any conflicts in terms or
provisions to the Participant’s individual Agreement as compared to this form of
Agreement shall be interpreted in favor of the Participant.




[Signature Page Follows]





-4-

--------------------------------------------------------------------------------



Acceptance. The Participant hereby acknowledges, agrees and accepts the RSUs
pursuant to this Agreement.




COMPANY:


D.R. HORTON, INC., a Delaware corporation


By:
 
 
 
Date:
 







PARTICIPANT:


By:
 
 
[Name], Employee
 
 
Date:
 















[Signature Page to Restricted Stock Unit Agreement]



-5-